DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5020244) in view of Zuza Irurueta et al. (US 2017/0173975 A1).
Regarding claims 1 and 5:
	Smith discloses a printing apparatus comprising:
	a printing unit (print head 4) configured to perform printing on a medium (col. 2, lines 24-25);
	a support portion (guide 12) configured to support the printed medium (col. 2, lines 29-31);
	a heating unit (heater 30) provided in a drying chamber (drying cavity 35) for drying the medium supported by the support portion (Fig. 1);
	a flow path member (housing 14 / baffles 22) forming an air flow path connecting an inflow port (first opening 24), which opens downward in a vertical direction (Fig. 1), and the drying chamber (Fig. 1);
	an air blowing unit (fan 16) configured to supply air, flowing from the inflow port into the air flow path, to the drying chamber (Fig. 1) and to cause the air to flow out of an outflow portion (opening 36) of the drying chamber (Fig. 1); and
	wherein the outflow portion is positioned lower than the inflow port in the vertical direction (Fig. 1), and

	Smith does not expressly disclose a control unit configured to control driving of the air blowing unit.
	However, Zuza Irurueta et al. disclose printing apparatus comprising a drying device comprising an air blowing unit (226) and a control unit (562), wherein the control unit is configured to control driving of the air blowing unit to change an air flow rate of the air supplied to the drying chamber (paragraphs 27-30) so as to prevent media entering the drying device from being lifted (paragraph 26).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the air blowing unit controls taught by Zuza Irurueta et al. into Smith’s printing apparatus.
Regarding claim 4:
	Smith’s modified drying device comprises all the limitations of claim 1, and Smith also discloses that the support portion supports the medium transported downstream in a transport direction from a print position at which printing is performed on the medium (Fig. 1), and
the air blowing unit causes the air in the drying chamber to flow from upstream to downstream in the transport direction (Fig. 1).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a drying device comprising a control unit configured to control 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Luedeman et al. (US 9975351 B1) disclose a drying device comprising at least a heating unit and an air blowing unit (“fan”), wherein the dryer temperature, the speed of the dryer fan may be varied for a given target temperature.
	Chiwata et al. (US 2013/0194367 A1) disclose a drying device comprising at least a heating unit (106) and an air blowing unit (104), wherein an outflow portion (96) is positioned lower than an inflow portion (110) in the vertical direction (Figs. 5-6).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853